DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 12 – 14, 17, 19, 20, 22, 23, 26 – 29, 32, and 54 – 58 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday et al. US 2016/0066591.
First it is noted that the claims are clearly and unequivocally directed to a capsule containing a substance capable of preparing a potable beverage and not a beverage preparation device and have been treated accordingly.
Regarding claims 1, 14, and 17, Halliday discloses a capsule containing a substance capable of the preparation of a potable beverage by extracting and/or dissolving the substance by means of supplying a fluid under pressure into the capsule, which capsule comprises an aluminum capsule body (aluminium layer) having a central 
The sealing member (80) is integral with the outwardly extending flange (70) and comprises a single annular projection comprising a projection top (83) projecting axially towards the capsule body bottom (42) from an inner foot portion (area below 23a) radially outside of a flat inner flange portion extending between the capsule body side wall and the projection and an outer foot portion (area below 23b) radially inside of a flat outer flange portion extending between the projection and the curled outer edge, and wherein the curled outer edge (47) axially extends at both sides of the flat outer flange portion, wherein the cover (41) is attached to the flat outer flange portion (paragraph [0095] – [0098] and fig. 4 and 5).  The thickness of the aluminum capsule body is between 80 micrometer to 110 micrometer (paragraph [0033]), which is to say that since said capsule body is within the claimed range it would be expected to deform easily when the capsule were to be positioned in the enclosing member of the beverage preparation device and the enclosing member were to be closed by means of the closing member of the beverage preparation device. 
With respect to the thickness of the aluminum cover being 15 to 65 micrometer, Halliday discloses the aluminium cover is arranged to tear open on the closing member of a beverage preparation device, under the influence of fluid pressure in the capsule (paragraph [0070]) and, whilst not to scale, figure 5 clearly shows said cover (41) would be considerably thinner than said capsule body.  Once it was known to make the aluminium cover thin enough that it would be arranged to tear open on the closing member of a beverage preparation device extraction plate under the influence of fluid pressure in the capsule it is not seen that patentability would be predicated on the specific thickness of said cover.
Halliday further discloses the height of the sealing member portion to be contacted first by the free contact end of an enclosing member when the enclosing member would be closed is at least 0.8 mm and at most 2 mm (1.0 to 1.5 mm) (paragraph [0097]), the sealing member and the remainder of the capsule body are made of the same plate material (aluminium layer), and the projection has an extreme top end (83) extending around the capsule body axis.  With respect to the extreme top end of the projection top having a diameter of 31.9 to 32.4 mm it is not seen that patentability would be predicated on the exact diameter of the extreme top end because limitations relating to the diameter of said top end would not be sufficient to patentably distinguish over the prior art capsule once it was known to provide the prior art capsule’s sealing member with an extreme top end having a diameter extending around a capsule body axis.  The mere scaling up of a prior art capsule sealing members extreme top end capable of being scaled up, if such were the case, would not establish patentability in a claim to an extreme top end so scaled (MPEP § 2144.04 IV.A.).  
With respect to the remaining recitations beginning “a sealing member at the outwardly extending flange for providing a fluid sealing contact with an enclosing member of a beverage preparation device when the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of a closing member of the beverage preparation device such that the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule are sealingly engaged between the enclosing member and the closing member of the beverage preparation device wherein the enclosing member of the beverage preparation device comprises an annular element having a central annular element axis and a free contact end” and “the capsule comprises a bearing for the enclosing member when the capsule is positioned in the enclosing member and the enclosing member is closed by means of the closing member, said bearing being formed by at least the projection” these are seen to be recitations regarding the intended use of the capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or 
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “a sealing member at the outwardly extending flange for providing a fluid sealing contact with an enclosing member of a beverage preparation device if the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of a closing member of the beverage preparation device such that the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule are sealingly engaged between the enclosing member and the closing member of the beverage preparation device wherein the enclosing member of the beverage preparation device comprises an annular element having a central annular element axis and a free contact end” and “the capsule comprises a bearing for the enclosing member if the capsule is positioned in the enclosing member and the enclosing member is closed by means of the closing member, said bearing being formed by at least the projection”, recited in the present claims does not result in a structural difference between the presently claimed invention 
Nevertheless, Halliday discloses the capsule has a sealing member at the outwardly extending flange for providing a fluid sealing contact with an enclosing member of a beverage preparation device so that if the capsule would be positioned in the enclosing member of a beverage preparation device and the enclosing member were to be closed by means of a closing member of the beverage preparation device, the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule would be sealingly engaged between the enclosing member and the closing member of the beverage preparation device and the enclosing member of the beverage preparation device comprises an annular element having a central annular element axis and a free contact end and that the capsule comprises a bearing for the enclosing member if the capsule is positioned in the enclosing member and the enclosing member is closed by means of the closing member, said bearing being formed by at least the projection (fig. 5).
Regarding claim 3, Halliday discloses a radially inner wall of said projection would be oriented at an angle between 93º and 110º (105º) (paragraph [0096]).
Claim 5 is seen to be reciting an intended use of the capsule and is rejected as such for the same reasons given above in the rejection of claim 1.  In any event Halliday discloses that the projection is configured such that its projection top exerts an outward radial force on the free contact end of the annular element if the capsule were to be positioned in the enclosing member of the beverage preparation device and the 
Regarding claim 12, since Halliday discloses the projection would have the same shape and angle as claimed it is seen that the projection of Halliday is shaped to roll and buckle radially outwards when compressed in axial direction, while in contact with an outwardly facing surface of a free contact end of the annular element (paragraph [0098 and fig. 5).
Regarding claim 13, Halliday discloses the outer diameter of the outwardly extending flange of the capsule would be larger than the diameter of the bottom of the capsule (fig. 4).
Regarding claim 19, once it was known to provide a capsule with a curled outer edge of an outwardly extending flange it is not seen that patentability would be predicated on the exact largest dimension of said curled edge.  The mere scaling up of a prior art capsule curled outer edge of an outwardly extending flange capable of being scaled up, if such were the case, would not establish patentability in a claim to a curled outer edge of an outwardly extending flange so scaled (MPEP § 2144.04 IV.A.).
Regarding claim 20, Halliday discloses the aluminium capsule body would be truncated and the capsule body would have an angle with a line transverse to the central capsule body axis (fig. 4).  Once it was known to provide a truncated capsule body having an angle with a line transverse to the central capsule body axis it is not seen that patentability would be conferred based on the specific angle the capsule body would enclose.
Regarding claims 22 and 23, Halliday discloses the capsule would comprise an inner surface and on the inner surface of said capsule an inner coating is provided (lacquer layers) (paragraph [0072]).  Halliday further discloses the aluminium cover of the capsule would be attached to the outwardly extending flange by means of a sealing lacquer which is seen to be the same lacquer material as said inner coating (paragraph [0052]).
Regarding claims 26, 27, and 28, Halliday discloses the sealing structure member is deformable such that said projection contacts at least a portion of the free contact end of the annular element in a fluid sealingly manner when, in use, the maximum fluid pressure in the enclosing member of the beverage preparation device is in the range of 6-20 bar (14 bar) (paragraph [0069]).  
Further regarding claims 27 and 28, these are seen to be limitations regarding the intended use of the capsule and are rejected as such for the same reasons given above in the rejection of claim 1.
Nevertheless since Halliday has disclosed the capsule as claimed it would be expected that the sealing member would be deformable such that when said projection contacts a portion of the free contact end of an annular element of a beverage machine the free contact end of said annular element and sealing member would engage in a fluid sealingly manner when the free contact end of the annular element would exert the force F1 and F2 as claimed.
Regarding claim 29, these are seen to be limitations regarding the intended use of the capsule and are rejected as such for the same reasons given above in the rejection of claim 1.  Further regarding claim 29, Halliday discloses the sealing member 
Regarding claim 32, since Halliday discloses the projection (raised ridge) may be angled such that the angle between said projection and said flange would be 90º (paragraph [0042]) it is seen as obvious that a transition from the projection to the flat outer flange portion of the outwardly extending flange would have an internal radius of less than 0.15 mm.
Regarding claim 54, Halliday discloses the projection top constitutes a portion of the projection that is axially most distal from the feet of the projection (fig. 5).
Regarding claim 55, Halliday discloses the capsule would contain an extractable product and that the extractable product would be roasted and ground coffee (paragraph [0057]).  Once it was known to provide the capsule according to claim 1 it is not seen that patentability would be predicated on the particular amount of extractable product said capsule would contain.  The mere scaling up of a prior art capsule to contain a specific amount of extractable product capable of being scaled up, if such were the case, would not establish patentability in a claim to an extractable product so scaled (MPEP § 2144.04 IV.A.).  Further, the amount of the extractable product would also be seen to be an obvious matter of personal taste according to the particular strength of beverage one would choose to prepare.
Regarding claim 56, Halliday discloses the outer diameter of the outwardly extending flange would be approximately 37.1 mm (37 mm) (paragraph [0053]).  Further regarding the diameter of the bottom of the capsule, the mere scaling up or down of the bottom diameter of a prior art capsule capable of being scaled up or down, if such were the case, would not establish patentability in a claim to a bottom diameter of a capsule so scaled (MPEP § 2144.04 IV.A.).
Regarding claim 57 and the recited inner diameter of the free end of the side wall of the aluminum capsule body being about 29.5 mm and the distance between the free end of the side wall of the aluminum capsule body and an outermost edge of the outwardly extending flange being about 3.8 millimeter, once it was known to provide the capsule as claimed, the mere scaling up or down of the free end of the side wall of the aluminum capsule body of a prior art capsule and an outermost edge of the outwardly extending flange capable of being scaled up or down, if such were the case, would not establish patentability in a claim to a free end of the side wall of the aluminum capsule body of a prior art capsule and an outermost edge of the outwardly extending flange of a capsule so scaled (MPEP § 2144.04 IV.A.).
Regarding claim 58, the limitation “the capsule is manufactured from deep drawing” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from .
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday et al. US 2016/0066591 in view of Ozanne et al. US 2012/0031794.
Regarding claim 24, Halliday discloses that the outer surface of the capsule would be provided with a lacquer (paragraph [0071]).  Claim 24 differs from Halliday in the provided lacquer being a colour lacquer.  
Ozanne discloses a capsule containing a substance capable of the preparation of a potable beverage by extracting and/or dissolving the substance by means of supplying a fluid under pressure into the capsule where the capsule comprises an aluminium body having a central capsule body axis, said aluminium body being provided with a capsule body bottom, a side wall, and an outwardly extending flange comprising a curled edge, said outwardly extending flange extending transverse to the central capsule body axis and an aluminium cover attached to the outwardly extending flange and closing the capsule (paragraph [0034] and fig. 1 and 2).  Ozanne further discloses that on the outer surface of the capsule a colour lacquer would be provided.  Ozanne is providing a colour lacquer on the outer surface of a capsule for the art recognized function of colour coding said capsule so that a consumer may readily recognize the particular beverage ingredient contained therein (paragraph [0029]) which is believed to be applicant’s reason for doing so as well.  To therefore modify Halliday and provide the outer surface of the capsule with a colour lacquer as taught by Ozanne 
Regarding claim 25, Halliday in view of Ozanne discloses on an outer surface of the colour lacquer an outer coating would be provided (lacquer layers on . . . outer surface) (‘591, paragraph [0072]).
Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully and carefully considered but they are not found persuasive.
Applicant urges that Halliday does not disclose a capsule “wherein the flat outer flange portion and the flat inner flange portion are in line and wherein a radially outer wall of said projection is oriented transverse to the flat outer flange portion”.  This urging is not deemed persuasive.
First, it is noted that as defined transverse commonly means laying across; situated or laying crosswise; situated or extending across the length of something.  As clearly seen in figure 5 of Halliday the flat outer flange portion and the flat inner flange portion are in line and a radially outer wall of said projection is oriented transverse to the flat outer flange portion as the term is commonly defined.  Should applicant say that by transverse it is meant that the projection should be parallel to, that is at a right angle to, the flat inner flange portion then applicant’s attention is directed to paragraph [0042] of Halliday where Halliday clearly disclosed that the projection, “may be angled such that an angle at a junction between a remainder of the flange and the inner wall is from 90º”, which is to say Halliday is disclosing the projection to be parallel to, that is at a right angle to, the flat outer flange portion.  Further, once it was known to provide the 
Applicant urges that since Halliday discloses a capsule body formed from a laminate material of aluminium and polymer layers the capsule body of Halliday is not an aluminium capsule body.  This urging is not found persuasive.
Here applicant is to be reminded that the comprising language of the claim allows for materials other than aluminium to present and therefore the capsule body of Halliday meets the limitations of the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        19 October 2021




/VIREN A THAKUR/Primary Examiner, Art Unit 1792